Citation Nr: 0904298	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-16 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees, hands, and wrists.

2.  Entitlement to service connection for a bilateral eye 
disability.  

3.  Entitlement to service connection for a bilateral ear 
disability.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for disability claimed 
as back pain.  

6.  Entitlement to service connection for disability claimed 
as chest pain.  

7.  Entitlement to service connection for a dental 
disability, to include benign fibro-osseous lesion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1977 to July 
1983.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2004 rating decision in which the RO in 
Columbia, South Carolina denied the Veteran's claims or 
service connection for arthritis in the knees, hands, and 
wrists, a bilateral eye condition, a bilateral ear condition, 
depression, back pain, chest pain, and benign fibro-osseous 
lesion (claimed as dental condition).  In November 2004, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in March 2005, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in April 2005.

During the pendency of the appeal, the Veteran' claims file 
was transferred to the jurisdiction of the RO in Jackson, 
Mississippi, which has certified the matters for appellate 
review.

The Board notes that the claims file reflects that the 
Veteran was previously represented by the American Legion.  
In July 2008, the Veteran filed a VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative, appointing the Disabled American Veterans 
(DAV) as her representative. The Board recognizes the change 
in representation.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC; VA will notify the Veteran when 
further action, on her part, is required.  

REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

The record reflects that there are outstanding VA medical 
records which are potentially pertinent to the claims on 
appeal.  The Veteran has submitted a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) indicating that she received 
treatment at Southview Medical Group.  Records from this 
private facility were requested by the RO, and were 
associated with the claims file in October 2004.  However, in 
the comments section of the VA Form 21-4142, the Veteran also 
listed the Birmingham VA Medical Center (VAMC), and provided 
the address and phone number for that facility.  In a 
September 2004 letter to the Veteran, the RO specifically 
informed the Veteran that VA was responsible for requesting 
outpatient treatment records from the Birmingham VAMC; 
however, no records of VA treatment have been associated with 
the claims file.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the Veteran's 
statement reflecting treatment at the Birmingham VAMC, the RO 
must obtain the outstanding VA medical records, following the 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.  

The Board also points out that in connection with a claim for 
service connection, VA will provide a medical examination or 
obtain a medical opinion if the evidence indicates the 
existence of a current disability or persistent or recurrent 
symptoms of a disability that may be associated with an 
event, injury, or disease in service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.

As  regards  the claim for service connection for arthritis 
of the knees, hands, and wrists, the Veteran's service 
treatment records reflect that, in July 1979, she complained 
of stiffness and aching in the right knee.  In December 1979, 
she described pain in the arms and legs.  The assessment was 
that the Veteran was stable, but she may have some tendency 
for developing arthritis.  Post-service records of private 
treatment reflect that, in March 2004, the Veteran complained 
of right knee pain and swelling.  The impression was knee 
pain.  While pain, alone, without evidence of underlying 
pathology, does not constitute a disability for VA purposes 
(see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)) 
the aforementioned evidence suggests that the Veteran 
currently has signs and symptoms of a disability involving 
the knees.  In an August 2004 statement, she reported that 
all of her conditions had existed from the time she was on 
active duty.  This report of a continuity of symptomatology 
since service indicates that these signs and symptoms may be 
associated with service.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004).  Under these circumstances, the Board finds 
that VA examination to obtain a medical nexus opinion 
regarding this claimed disability is warranted.  .  See 
38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2008;  McLendon, 20 Vet. App. at 83.  

Also, as n regard  the claim for service connection for a 
dental disability, the Board notes that disability 
compensation and VA outpatient dental treatment may be 
provided for certain specified types of service-connected 
dental disorders.  For other types of service-connected 
dental disorders, the claimant may receive treatment only and 
not compensation.  See 38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. §§ 3.381, 4.150, 17.161 (2008).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  Under 38 C.F.R. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are to be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.

A veteran may be entitled to service connection for the 
purpose of receiving VA outpatient dental treatment where he 
or she qualifies under one of the categories outlined in 38 
U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161, such as veterans 
having a compensable service-connected condition (Class I 
eligibility); veterans having a noncompensable service-
connected dental condition, provided that they apply for 
treatment within a certain period after service (Class II 
eligibility); and those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 
17.161 (2008).

Applicable legal authority provides  that the following will 
not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) removal of third 
molars, unless disease or pathology of the tooth developed 
after 180 days or more of active service, or was due to 
combat or in-service trauma; (4) impacted or malposed teeth, 
and other developmental defects, unless disease or pathology 
of these teeth developed after 180 days or more of active 
service.  38 C.F.R. § 3.381(e).  Teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(f). 

Pertinent  to the dental claim, service treatment records 
reflect that, in February 1978 (less than 180 days after 
entry into service), teeth numbers 1, 14, 15, 16, 17, and 32 
were extracted and the Veteran underwent a bone biopsy of the 
mandible in the area of tooth number 19.  The pathological 
report reflects that a piece of bone measuring 1.3 cm. by 0.8 
cm. by 0.6 cm was removed.  The preoperative diagnosis was 
fibro-osseous lesion.  The clinical history in the operative 
report indicates that the lesion was present for more than 
two years.  The postoperative diagnosis was fibro-osseous 
lesion consistent with cemento-ossifying fibroma, left 
mandible.  

Veterans having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place after September 30, 1981, (as in this case) may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (A) The veteran served 
on active duty during the Persian Gulf War and was discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days; (B) Application for treatment is made within 90 days 
after such discharge or release; (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90- day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed; 
and, (D) VA dental examination is completed within six months 
after discharge or release, unless delayed through no fault 
of the veteran.  38 C.F.R. § 17.161(b)(1)(i).

As noted above,  service dental records indicate  that a 
February 1978 biopsy revealed a fibro-osseous lesion.  
However, the operative report also indicates that this lesion 
was present for more than two years.  The Board notes that 
this lesion was not noted on the Veteran's July 1977 entrance 
examination.  The Veteran's Form DD-214 reflects that dental 
care was not provided within 90 days prior to separation from 
service.  The record also does not indicate that the Veteran 
was notified of her options regarding VA dental treatment, 
including the need to apply for VA outpatient dental 
treatment on a timely basis.  If there is no indication of 
such notification, the 90-day time limit does not begin.  See  
Mays v. Brown, 5 Vet. App. 302, 306.

Accordingly, the  Board finds that a VA dental examination 
and opinion as to whether the Veteran currently has a Class I 
or Class II dental disability, would be helpful in resolving 
the claim for service connection for a dental disability.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159;  McLendon, 20 
Vet. App. at 83.  
Hence, the RO should arrange for the Veteran to undergo VA 
examinations, by an appropriate physician and dentist to 
evaluate her claimed physical and  dental disabilities, 
respectively, at a VA medical facility.  The Veteran is 
hereby notified that failure to report to any scheduled 
examination(s), without good cause, may result in denial of 
the claim(s) (as the original claim(s) will be considered on 
the basis of evidence of record.    See 38 C.F.R. § 3.655..  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination(s) sent to her by the 
pertinent VA medical facility.

The Board further points out that, as regards the claims for 
service connection for a bilateral eye disability, a 
bilateral ear disability, depression, and disabilities 
manifested by back pain and by chest pain, the Veteran's 
service treatment records reflect findings of and treatment 
for conjunctivitis and blepharitis, earache, eustachian tube 
dysfunction, otitits media and otitis externa, depression, 
back pain, and costochondritis.  As such, if, on remand, any 
evidence reflecting current signs and symptoms of any of 
these disabilities is associated with the claims file, the 
Veteran should be afforded appropriate VA examination(s) to 
obtain a medical nexus opinion pertinent to each diagnosed 
disability.  

The Board also  finds that further notification action in 
connection with  the claims on appeal is warranted.  

Notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA) essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received,  proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).  [The Board notes that, effective May 30, 
2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request that a claimant provide 
any pertinent evidence in the claimant's possession.]

A July 2004 VCAA letter advised the Veteran of the 
information and evidence necessary to substantiate her claims 
for service connection for arthritis of the knees, hands, and 
wrists, a dental condition, a bilateral ear condition, 
depression, back pain, and chest pain, and informed her what 
information and evidence must be submitted by the Veteran, 
and what information and evidence will be obtained by VA.  
Because this letter did not list the bilateral eye disability 
issue, it could not serve to provide VCAA notice regarding 
that matter.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
The Board notes that action by the RO is required to satisfy 
the provisions of the VCAA.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Therefore, to ensure that all due process requirements are 
met, the RO should, through VCAA-compliant notice, give the 
Veteran another opportunity to present additional information 
and evidence pertinent to the claims on appeal, notifying her 
that she has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The letter should 
inform the Veteran of the information and evidence necessary 
to substantiate her claims for service connection, and should 
specify what evidence VA will provide and what evidence the 
Veteran is to provide.  The RO should also ensure that its 
notice to the Veteran meets the requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date, as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging for the Veteran to undergo 
additional examination(s), if warranted) prior to 
adjudicating the claims on appeal.  In this regard, the Board 
notes, as indicated above, that, if, on remand, the evidence 
of record (to particularly include the additional evidence 
associated with the claims file) reflects  current signs and 
symptoms of a bilateral eye disability, bilateral ear 
disability,  depression, disability manifested by back pain, 
and/or disability manifested by chest pain, then the RO 
should arrange for the veteran to undergo appropriate VA 
examination(s) to obtain a medical nexus opinion for each 
diagnosed disability.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Birmingham VAMC all records of medical 
evaluation and/or treatment for the 
knees, hands, wrists, eyes, ears, 
depression, back, chest, and all dental 
records..  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should furnish to the Veteran 
and her representative VCAA-compliant 
notice regarding the claims on appeal.

The RO should explain how to establish 
entitlement to service connection for a 
bilateral eye disability, and inform the 
Veteran of the evidence that will be 
obtained by VA and the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO should request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  

The RO should ensure that its notice 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
VA's assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
Veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examinations, by an 
appropriate physician and dentist, to 
evaluate the claims for service 
connection for arthritis and a dental 
disability, respectively, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to each  physician 
designated to examine the Veteran, and 
each  report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician  prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with complete 
rationale for the  conclusions reached, 
in a printed (typewritten) report.

Arthritis examination:  The physician 
should clearly identify whether the 
Veteran has current arthritis of the 
knees, hands, and/or wrists.  Then, with 
respect to each such diagnosed 
disability, the examiner should provide 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability had its onset in or is 
otherwise medically related to service.  

Dental examination:  The dentist  should 
clearly indicate whether the Veteran 
currently has a dental disability for 
which compensation may be granted.  Then, 
with respect to each  such diagnosed 
disability, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that the 
disability had its onset in or is 
otherwise medically related to service.  
As regards the fibro-osseous lesion noted 
in service, the examiner should opine as 
to whether this lesion (a) clearly and 
unmistakably pre-existed service; and, if 
so (b) was aggravated (i.e., permanently 
worsened) beyond the natural progression 
during or as a result of service; and, if 
not, (c) is otherwise medically related 
to the Veteran's service.  

5.  If the Veteran fails to report to any 
scheduled VA examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the Veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  If the evidence of record (to 
particularly include the additional 
evidence associated with the claims file) 
reflects  current signs and symptoms of a 
bilateral eye disability, bilateral ear 
disability,  depression, disability 
manifested by back pain, and/or 
disability manifested by chest pain, then 
the RO should arrange for the veteran to 
undergo appropriate VA examination(s) to 
obtain a medical nexus opinion for each 
diagnosed disability

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include additional VA examination(s), if 
warranted), the RO should adjudicate the 
claims for service connection on appeal 
in light of all pertinent evidence and 
legal authority.  

89  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




